472 F.2d 161
83 L.R.R.M. (BNA) 2544, 70 Lab.Cas.  P 13,332
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JOHNSON ELECTRIC COMPANY, INC., et al., Respondents.
No. 72-2004.
United States Court of Appeals,Sixth Circuit.
Jan. 3, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., William T. Little, Director, Region 25, N. L. R. B., Indianapolis, Ind., for petitioner.
Wells T. Lovett, Charles L. Lamar, Jr., Owensboro, Ky., for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and LIVELY, Circuit Judges.

ORDER

1
The National Labor Relations Board on October 10, 1972, filed an application for enforcement of its order and decision in its case No. 25-CA-4173.  On November 16, 1972, the Board filed with this court a certified list of all documents comprising the record in this proceeding.


2
Respondent failed to file its answer within twenty days after the filing of the Board's application as required by Rule 15(b), Fed.R.App.P., and has made no application for an extension of time.


3
On November 21, 1972, the Board filed a motion for default judgment.


4
Upon consideration, it is ordered that the motion for default judgment is granted and that the order of the Board be enforced.


5
Entered by order of the court.